Hagarty, J.
(dissent*855ing): I dissent and vote to reverse the judgment of conviction of the crime of conspiracy and to dismiss the information and the appeal from the order denying a motion for a new trial. The information fails to set forth one or more overt acts, as required by section 583 of the Penal Law when read in conjunction with section 398 of the Code of Criminal Procedure. (See People v. Willis, 158 N. Y. 392; People v. Tavormina, 257 id. 84.) This information makes no attempt to set forth overt acts, as the language following the words “ to wit ” simply details the nature of the crime the defendants are alleged to have conspired to commit, as distinguished from acts done in furtherance of the unlawful agreement. Johnston, J., concurs with Hagarty, J.